DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/934,231 filed on 07/21/2020.
Claims 1-23 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 21, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

“450a”,
“450b”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson (US Pat No. 9,507,346) in view of Tamane (U.S. Pub. No. 2018/0347532 A1) in further view of Jiang (U.S. Pub. No. 2018/0257663 A1).

Regarding Claim 1:
Levinson teaches:
A method for remotely starting up a vehicle, comprising:, (“systems, devices, and methods are configured to initiate modification of trajectories (e.g., remotely) to influence navigation of autonomous vehicles.” (Levinson: Col. 1 – lines 39-42))
enable the vehicle to perform a localization procedure for determining a location and orientation of the vehicle with respect to a three-dimensional context map;, (“Autonomous vehicle controller 147 may be further configured to determine a local pose (e.g., local position) of an autonomous vehicle 109 and to detect external objects relative to the vehicle. For example, consider that bidirectional autonomous vehicle 130 is traveling in the direction 119 in road network 110. A localizer (not shown) of autonomous vehicle controller 147 can determine a local pose at the geographic location 111. As such, the localizer may use acquired sensor data, such as sensor data associated with surfaces of buildings 115 and 117, which can be compared against reference data, such as map data (e.g., 3D map data, including reflectance data) to determine a local pose.” (Levinson: Col. 6 – lines 23-34, FIG. 1, 3A))
and initiating the localization procedure, (“Autonomous vehicle controller 147 may be further configured to determine a local pose (e.g., local position) of an autonomous vehicle 109 and to detect external objects relative to the vehicle.” (Levinson: Col. 6 – lines 23-26, FIG. 1))
in order to determine the location of the vehicle with respect to a three-dimensional context map., (“As such, the localizer may use acquired sensor data, such as sensor data associated with surfaces of buildings 115 and 117, which can be compared against reference data, such as map data (e.g., 3D map data, including reflectance data) to determine a local pose.” (Levinson: Col. 6 – lines 28-34, FIG. 1))
Levinson does not teach but Tamane teaches:
a set of hardware and/or software modules on the vehicle to be started according to one or more jobs configured for the vehicle; transmitting to the vehicle a startup command to initiate startup of the vehicle, the startup command including, (“In the remote startup system according to the first aspect of the present disclosure, at least one of the center server and the vehicle may further include a controller configured to start up the driving device when the startup request is transmitted from the terminal to the center server and the permission determination unit has permitted the startup of the driving device based on the startup request.” (Tamane: Summary – 8th paragraph) Examiner Note: The broadest reasonable interpretation determines that the driving device is interpreted to be the set of hardware and/or software modules based on its inclusion of different vehicle components that allow the vehicle to drive such as the engine, engine ECU, wheels, etc. Furthermore, the broadest reasonable interpretation determines the vehicle to be started according to one or more jobs including a request for autonomous driving.)
and causing the vehicle to start up the set of hardware and/or software modules on the vehicle in a particular order, the set of hardware and/or software modules including a particular subset of hardware and/or software modules used to, (“In the remote startup system according to the first aspect of the present disclosure, at least one of the center server and the vehicle may further include a controller configured to start up the driving device when the startup request is transmitted from the terminal to the center server and the permission determination unit has permitted the startup of the driving device based on the startup request.” (Tamane: Summary – 8th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the driving device is interpreted to be the set of hardware and/or software modules based on its inclusion of different vehicle components that allow the vehicle to drive such as the engine, engine ECU, wheels, etc. Furthermore, the broadest reasonable interpretation determines that the driving device components are started in a particular order.)
determining if the particular subset of hardware and/or software modules have been successfully started up;, (“when the startup of the driving device based on the startup request is permitted, the operation screen for automatically performing the startup of the driving device based on the startup request is displayed on the display unit of the terminal. The operation screen may include, for example, an operation icon for transmitting the startup request. Therefore, the user can recognize that the startup of the driving device based on the startup request has been performed without manual inquiry.” (Tamane: Summary – 13th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the driving device is interpreted to be the set of hardware and/or software modules based on its inclusion of different vehicle components that allow the vehicle to drive such as the engine, engine ECU, wheels, etc.)
when the particular subset of hardware and/or software modules have been successfully started up,, (“after the driving device is started” (Tamane: Summary – 19th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the driving device is interpreted to be the set of hardware and/or software modules based on its inclusion of different vehicle components that allow the vehicle to drive such as the engine, engine ECU, wheels, etc.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson with these above aforementioned teachings from Tamane in order to create a user friendly and effective remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Tamane’s remote startup system, center server, and remote startup method as “it is desirable to start up the driving device in consideration of, for example, whether or not a power transmission device such as a transmission of the vehicle is in a state in which the power transmission device cannot transmit power to driving wheels, or whether or not a rotation prevention device that prevents rotation of the driving wheels such as a parking brake of the vehicle operates.” (Tamane: Summary – 4th paragraph) Combining Levinson and Tamane would therefore produce a remote startup system “capable of starting up a driving device mounted on a vehicle in consideration of a transmission availability state of a power transmission device, an operation state of a rotation prevention device, and the like of a vehicle.” (Tamane: Summary – 5th paragraph)
Levinson in view of Tamane does not teach but Jiang teaches:
determining a profile that indicates, (“determining configuration information associated with the vehicle” (Jiang: Detailed Description – 31st paragraph))
the profile to be loaded by the vehicle, (“determining configuration information associated with the vehicle” (Jiang: Detailed Description – 31st paragraph))
monitoring states of the set of hardware and/or software modules as they are started up;, (“A method for monitoring the controller includes determining configuration information associated with the vehicle and determining vehicle operating states associated with a plurality of conditions. A statistical analysis is executed to correlate a plurality of faults with the vehicle operating states and the configuration information associated with the vehicle. The plurality of faults in the controller can be isolated to one of a hardware fault or a software fault based upon the statistical analysis and the configuration information associated with the vehicle.” (Jiang: Summary – 2nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson in view of Tamane with these above aforementioned teachings from Jiang in order to create a safe and user friendly remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Jiang’s method and apparatus for monitoring an on-vehicle controller in order to “correlate the plurality of faults with the vehicle operating states associated with the plurality of conditions and the configuration information associated with the vehicle. This includes determining baseline and fault probability distributions for each of the conditions and determining a statistical distance based upon the baseline and fault probability distributions” (Jiang: Summary – 9th paragraph), therefore creating an effective and efficient system and promoting safe vehicle operations.
Regarding Claim 2:
Levinson in view of Tamane in further view of Jiang, as shown in the rejection above, discloses the limitations of claim 1. Levinson does not teach but Tamane teaches:
The method of claim 1, wherein the particular order for starting up the set of hardware and/or software modules is based on, (“In the remote startup system according to the first aspect of the present disclosure, at least one of the center server and the vehicle may further include a controller configured to start up the driving device when the startup request is transmitted from the terminal to the center server and the permission determination unit has permitted the startup of the driving device based on the startup request.” (Tamane: Summary – 8th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the driving device is interpreted to be the set of hardware and/or software modules based on its inclusion of different vehicle components that allow the vehicle to drive such as the engine, engine ECU, wheels, etc. Furthermore, the broadest reasonable interpretation determines that the driving device components are started in a particular order.)
[…] functional dependencies among the hardware and/or software modules., (“Various ECUs including the air conditioner ECU 20, the engine ECU 40, and the body ECU 80, and the DCM 90 are communicatably connected to each other over an in-vehicle network based on a communication protocol of a controller area network (CAN) or the like.” (Tamane: Detailed Description of Embodiments – 56th paragraph, FIG. 1-2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson with these above aforementioned teachings from Tamane in order to create a user friendly and effective remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Tamane’s remote startup system, center server, and remote startup method as “it is desirable to start up the driving device in consideration of, for example, whether or not a power transmission device such as a transmission of the vehicle is in a state in which the power transmission device cannot transmit power to driving wheels, or whether or not a rotation prevention device that prevents rotation of the driving wheels such as a parking brake of the vehicle operates.” (Tamane: Summary – 4th paragraph) Combining Levinson and Tamane would therefore produce a remote startup system “capable of starting up a driving device mounted on a vehicle in consideration of a transmission availability state of a power transmission device, an operation state of a rotation prevention device, and the like of a vehicle.” (Tamane: Summary – 5th paragraph)
Regarding Claim 3:
Levinson in view of Tamane in further view of Jiang, as shown in the rejection above, discloses the limitations of claim 1. Levinson further teaches:
The method of claim 1, wherein determining a profile, transmitting, and monitoring are performed at a control system remote from the vehicle,, (“autonomous vehicle service platform 101 is configured to provide teleoperator services should an autonomous vehicle 109 request teleoperation” (Levinson: Col. 6 – lines 45-47, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the autonomous vehicle service platform is interpreted to be the remote control system in this case.)
Levinson does not teach but Jiang teaches:
[…] and wherein monitoring is performed based on […], (“A method for monitoring the controller includes determining configuration information associated with the vehicle and determining vehicle operating states associated with a plurality of conditions.” (Jiang: Summary – 2nd paragraph))
[…] status reports related to the set of hardware and/or software modules obtained at the control system from the vehicle., (“Another aspect of the disclosure includes determining vehicle operating states including occurrence of diagnostic trouble codes and associated fault reports.” (Jiang: Summary – 4th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson with these above aforementioned teachings from Jiang in order to create a safe and user friendly remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Jiang’s method and apparatus for monitoring an on-vehicle controller in order to “correlate the plurality of faults with the vehicle operating states associated with the plurality of conditions and the configuration information associated with the vehicle. This includes determining baseline and fault probability distributions for each of the conditions and determining a statistical distance based upon the baseline and fault probability distributions” (Jiang: Summary – 9th paragraph), therefore creating an effective and efficient system and promoting safe vehicle operations.
Regarding Claim 4:
Levinson in view of Tamane in further view of Jiang, as shown in the rejection above, discloses the limitations of claim 3. Levinson further teaches:
The method of claim 3, wherein initiating the localization procedure comprises, (“Autonomous vehicle controller 147 may be further configured to determine a local pose (e.g., local position) of an autonomous vehicle 109 and to detect external objects relative to the vehicle.” (Levinson: Col. 6 – lines 23-26, FIG. 1))
[…] transmitting from the control system, […], (“autonomous vehicle service platform 101 is configured to provide” (Levinson: Col. 6 – lines 45-46, FIG. 1))
[…] one or more localization controls to perform the localization procedure at the vehicle., (“Autonomous vehicle controller 147 may be further configured to determine a local pose (e.g., local position) of an autonomous vehicle 109 and to detect external objects relative to the vehicle. For example, consider that bidirectional autonomous vehicle 130 is traveling in the direction 119 in road network 110. A localizer (not shown) of autonomous vehicle controller 147 can determine a local pose at the geographic location 111. As such, the localizer may use acquired sensor data, such as sensor data associated with surfaces of buildings 115 and 117, which can be compared against reference data, such as map data (e.g., 3D map data, including reflectance data) to determine a local pose.” (Levinson: Col. 6 – lines 23-34, FIG. 1, 3A) Examiner Note: The broadest reasonable interpretation determines that the autonomous vehicle service platform is interpreted to be the remote control system in this case.)
Regarding Claim 9:
Levinson in view of Tamane in further view of Jiang, as shown in the rejection above, discloses the limitations of claim 1. Levinson further teaches:
The method of claim 1, wherein initiating the localization procedure is performed automatically at the vehicle, (“Autonomous vehicle controller 147 may be further configured to determine a local pose (e.g., local position) of an autonomous vehicle 109 and to detect external objects relative to the vehicle.” (Levinson: Col. 6 – lines 23-26, FIG. 1))
Levinson does not teach but Tamane teaches:
[…] upon the vehicle determining that the particular subset of hardware and/or software modules have successfully started up., (“when the startup of the driving device based on the startup request is permitted, the operation screen for automatically performing the startup of the driving device based on the startup request is displayed on the display unit of the terminal. The operation screen may include, for example, an operation icon for transmitting the startup request. Therefore, the user can recognize that the startup of the driving device based on the startup request has been performed without manual inquiry.” (Tamane: Summary – 13th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the driving device is interpreted to be the set of hardware and/or software modules based on its inclusion of different vehicle components that allow the vehicle to drive such as the engine, engine ECU, wheels, etc.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson with these above aforementioned teachings from Tamane in order to create a user friendly and effective remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Tamane’s remote startup system, center server, and remote startup method as “it is desirable to start up the driving device in consideration of, for example, whether or not a power transmission device such as a transmission of the vehicle is in a state in which the power transmission device cannot transmit power to driving wheels, or whether or not a rotation prevention device that prevents rotation of the driving wheels such as a parking brake of the vehicle operates.” (Tamane: Summary – 4th paragraph) Combining Levinson and Tamane would therefore produce a remote startup system “capable of starting up a driving device mounted on a vehicle in consideration of a transmission availability state of a power transmission device, an operation state of a rotation prevention device, and the like of a vehicle.” (Tamane: Summary – 5th paragraph)
Regarding Claim 10:
Levinson in view of Tamane in further view of Jiang, as shown in the rejection above, discloses the limitations of claim 1. Levinson further teaches:
The method of claim 1, wherein the vehicle is an autonomous vehicle, and further comprising:, (“Various embodiments relate generally to autonomous vehicles and associated mechanical, electrical and electronic hardware, computer software and systems, and wired and wireless network communications to provide an autonomous vehicle fleet as a service.” (Levinson: Col. 1 – lines 35-39))
[…] upon determining successful completion of the localization procedure, […], (“Autonomous vehicle controller 147 may be further configured to determine a local pose (e.g., local position) of an autonomous vehicle 109 and to detect external objects relative to the vehicle.” (Levinson: Col. 6 – lines 23-26, FIG. 1))
[…] and initiating autonomous operation of the vehicle […], (“In response, autonomous vehicle service platform 101 may dispatch one of autonomous vehicles 109 to transport user 102 autonomously from geographic location 119 to geographic location 111.” (Levinson: Col. 5 – lines 17-21, FIG. 1))
Levinson does not teach but Tamane teaches:
[…] initiating startup of remaining one or more hardware and/or software modules among the set of hardware and/or software modules; […], (“In the remote startup system according to the first aspect of the present disclosure, at least one of the center server and the vehicle may further include a controller configured to start up the driving device when the startup request is transmitted from the terminal to the center server and the permission determination unit has permitted the startup of the driving device based on the startup request.” (Tamane: Summary – 8th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the driving device is interpreted to be the set of hardware and/or software modules based on its inclusion of different vehicle components that allow the vehicle to drive such as the engine, engine ECU, wheels, etc.)
[…] upon successful startup of the set of hardware and/or software modules., (“after the driving device is started” (Tamane: Summary – 19th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the driving device is interpreted to be the set of hardware and/or software modules based on its inclusion of different vehicle components that allow the vehicle to drive such as the engine, engine ECU, wheels, etc.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson with these above aforementioned teachings from Tamane in order to create a user friendly and effective remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Tamane’s remote startup system, center server, and remote startup method as “it is desirable to start up the driving device in consideration of, for example, whether or not a power transmission device such as a transmission of the vehicle is in a state in which the power transmission device cannot transmit power to driving wheels, or whether or not a rotation prevention device that prevents rotation of the driving wheels such as a parking brake of the vehicle operates.” (Tamane: Summary – 4th paragraph) Combining Levinson and Tamane would therefore produce a remote startup system “capable of starting up a driving device mounted on a vehicle in consideration of a transmission availability state of a power transmission device, an operation state of a rotation prevention device, and the like of a vehicle.” (Tamane: Summary – 5th paragraph)
Regarding Claim 11:
Levinson in view of Tamane in further view of Jiang, as shown in the rejection above, discloses the limitations of claim 1. Levinson further teaches:
[…] and initiating the localization procedure are performed substantially simultaneously for each of a plurality of vehicles., (“Autonomous vehicle controller 147 may be further configured to determine a local pose (e.g., local position) of an autonomous vehicle 109 and to detect external objects relative to the vehicle.” (Levinson: Col. 6 – lines 23-26, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the determining, transmitting, monitoring, and initiating steps are performed simultaneously for the plurality of vehicles in this case based on the ability of the remote system to be applied to the entire fleet of vehicles.)
Levinson does not teach but Tamane teaches:
[…] transmitting the startup command, […], (“In the remote startup system according to the first aspect of the present disclosure, at least one of the center server and the vehicle may further include a controller configured to start up the driving device when the startup request is transmitted from the terminal to the center server and the permission determination unit has permitted the startup of the driving device based on the startup request.” (Tamane: Summary – 8th paragraph))
[…] determining if the particular subset of hardware and/or software modules have successfully started up, […], (“when the startup of the driving device based on the startup request is permitted, the operation screen for automatically performing the startup of the driving device based on the startup request is displayed on the display unit of the terminal. The operation screen may include, for example, an operation icon for transmitting the startup request. Therefore, the user can recognize that the startup of the driving device based on the startup request has been performed without manual inquiry.” (Tamane: Summary – 13th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the driving device is interpreted to be the set of hardware and/or software modules based on its inclusion of different vehicle components that allow the vehicle to drive such as the engine, engine ECU, wheels, etc.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson with these above aforementioned teachings from Tamane in order to create a user friendly and effective remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Tamane’s remote startup system, center server, and remote startup method as “it is desirable to start up the driving device in consideration of, for example, whether or not a power transmission device such as a transmission of the vehicle is in a state in which the power transmission device cannot transmit power to driving wheels, or whether or not a rotation prevention device that prevents rotation of the driving wheels such as a parking brake of the vehicle operates.” (Tamane: Summary – 4th paragraph) Combining Levinson and Tamane would therefore produce a remote startup system “capable of starting up a driving device mounted on a vehicle in consideration of a transmission availability state of a power transmission device, an operation state of a rotation prevention device, and the like of a vehicle.” (Tamane: Summary – 5th paragraph)
Levinson in view of Tamane does not teach but Jiang teaches:
The method of claim 1, wherein determining a profile,, (“determining configuration information associated with the vehicle” (Jiang: Detailed Description – 31st paragraph))
[…] monitoring the states, […], (“A method for monitoring the controller includes determining configuration information associated with the vehicle and determining vehicle operating states associated with a plurality of conditions.” (Jiang: Summary – 2nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson in view of Tamane with these above aforementioned teachings from Jiang in order to create a safe and user friendly remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Jiang’s method and apparatus for monitoring an on-vehicle controller in order to “correlate the plurality of faults with the vehicle operating states associated with the plurality of conditions and the configuration information associated with the vehicle. This includes determining baseline and fault probability distributions for each of the conditions and determining a statistical distance based upon the baseline and fault probability distributions” (Jiang: Summary – 9th paragraph), therefore creating an effective and efficient system and promoting safe vehicle operations.
Regarding Claim 12:
Levinson in view of Tamane in further view of Jiang, as shown in the rejection above, discloses the limitations of claim 11. Levinson further teaches:
The method of claim 11, wherein the plurality of vehicles are a plurality of autonomous vehicles, and further comprising:, (“Various embodiments relate generally to autonomous vehicles and associated mechanical, electrical and electronic hardware, computer software and systems, and wired and wireless network communications to provide an autonomous vehicle fleet as a service.” (Levinson: Col. 1 – lines 35-39))
[…] displaying at control system remote from the plurality of autonomous vehicles, […], (“Diagram 3700 further depicts a variety of examples of accepting user inputs via user interface 3701 to facilitate any number of actions to guide navigation of autonomous vehicles 3730. In the following examples, autonomous vehicle 3730 may be displayed or visually represented as either autonomous vehicle representation 3730 a or autonomous vehicle representation 3730 b. According to an example shown, a teleoperator may influence navigation of autonomous vehicle 3730 by applying user input(s) to user interface 3701, whereby data signals representing inputs and outputs may be exchanged via any of one or more input-and-output devices, including, but not limited to, keyboards, mice, audio inputs (e.g., speech-to-text devices), graphical user interfaces, displays, monitors, cursors, touch-sensitive displays, LCD or LED displays, and other I/O-related devices. As a representation of an impending event location 3703 is displayed on user interface 3701, a teleoperator may interact with user interface 3701 to provide implicit guidance or explicit guidance to modify trajectories of autonomous vehicle 3730.” (Levinson: Col. 42 – lines 39-58, FIG. 37))
[…] and initiating the localization procedure are performed substantially simultaneously the plurality of autonomous vehicles., (“Autonomous vehicle controller 147 may be further configured to determine a local pose (e.g., local position) of an autonomous vehicle 109 and to detect external objects relative to the vehicle.” (Levinson: Col. 6 – lines 23-26, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the determining, transmitting, monitoring, and initiating steps are performed simultaneously for the plurality of vehicles in this case based on the ability of the remote system to be applied to the entire fleet of vehicles.)
Levinson does not teach but Tamane teaches:
[…] on a graphical user interface a list that includes the plurality of autonomous vehicles; and receiving user operator selection from the graphical user interface of the plurality of autonomous vehicles in the list; […], (“in response to the startup request that is transmitted from the terminal carried by the user, for a plurality of vehicles. The vehicle 2 representatively indicates one of a plurality of vehicles that is a target of the center server 100.” (Tamane: Detailed Description of Embodiments – 49th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the terminal carried by the user is interpreted as the graphical user interface in this case and enables the user to select which vehicle to startup from a list of vehicles presented based on the plurality of vehicles being connected and associated with the center server.)
[…] transmitting the startup command, […], (“In the remote startup system according to the first aspect of the present disclosure, at least one of the center server and the vehicle may further include a controller configured to start up the driving device when the startup request is transmitted from the terminal to the center server and the permission determination unit has permitted the startup of the driving device based on the startup request.” (Tamane: Summary – 8th paragraph))
[…] determining if the particular subset of hardware and/or software modules have successfully started up, […], (“when the startup of the driving device based on the startup request is permitted, the operation screen for automatically performing the startup of the driving device based on the startup request is displayed on the display unit of the terminal. The operation screen may include, for example, an operation icon for transmitting the startup request. Therefore, the user can recognize that the startup of the driving device based on the startup request has been performed without manual inquiry.” (Tamane: Summary – 13th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the driving device is interpreted to be the set of hardware and/or software modules based on its inclusion of different vehicle components that allow the vehicle to drive such as the engine, engine ECU, wheels, etc.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson with these above aforementioned teachings from Tamane in order to create a user friendly and effective remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Tamane’s remote startup system, center server, and remote startup method as “it is desirable to start up the driving device in consideration of, for example, whether or not a power transmission device such as a transmission of the vehicle is in a state in which the power transmission device cannot transmit power to driving wheels, or whether or not a rotation prevention device that prevents rotation of the driving wheels such as a parking brake of the vehicle operates.” (Tamane: Summary – 4th paragraph) Combining Levinson and Tamane would therefore produce a remote startup system “capable of starting up a driving device mounted on a vehicle in consideration of a transmission availability state of a power transmission device, an operation state of a rotation prevention device, and the like of a vehicle.” (Tamane: Summary – 5th paragraph)
Levinson in view of Tamane does not teach but Jiang teaches:
[…] wherein determining a profile, […], (“determining configuration information associated with the vehicle” (Jiang: Detailed Description – 31st paragraph))
[…] monitoring the states, […], (“A method for monitoring the controller includes determining configuration information associated with the vehicle and determining vehicle operating states associated with a plurality of conditions.” (Jiang: Summary – 2nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson in view of Tamane with these above aforementioned teachings from Jiang in order to create a safe and user friendly remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Jiang’s method and apparatus for monitoring an on-vehicle controller in order to “correlate the plurality of faults with the vehicle operating states associated with the plurality of conditions and the configuration information associated with the vehicle. This includes determining baseline and fault probability distributions for each of the conditions and determining a statistical distance based upon the baseline and fault probability distributions” (Jiang: Summary – 9th paragraph), therefore creating an effective and efficient system and promoting safe vehicle operations.

Claims 5-8 and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson (US Pat No. 9,507,346) in view of Tamane (U.S. Pub. No. 2018/0347532 A1) in further view of Jiang (U.S. Pub. No. 2018/0257663 A1) in even further view of Olin (WO 2000030232 A1).

Regarding Claim 5:
Levinson in view of Tamane in further view of Jiang, as shown in the rejection above, discloses the limitations of claim 3. Levinson further teaches:
[…] and further comprising, at the control system: […], (“autonomous vehicle service platform 101 is configured to provide teleoperator services should an autonomous vehicle 109 request teleoperation” (Levinson: Col. 6 – lines 45-47, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the autonomous vehicle service platform is interpreted to be the remote control system in this case.)
Levinson does not teach but Tamane teaches:
[…] starting up one or more of the hardware and/or software modules, […], (“In the remote startup system according to the first aspect of the present disclosure, at least one of the center server and the vehicle may further include a controller configured to start up the driving device when the startup request is transmitted from the terminal to the center server and the permission determination unit has permitted the startup of the driving device based on the startup request.” (Tamane: Summary – 8th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the driving device is interpreted to be the set of hardware and/or software modules based on its inclusion of different vehicle components that allow the vehicle to drive such as the engine, engine ECU, wheels, etc.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson with these above aforementioned teachings from Tamane in order to create a user friendly and effective remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Tamane’s remote startup system, center server, and remote startup method as “it is desirable to start up the driving device in consideration of, for example, whether or not a power transmission device such as a transmission of the vehicle is in a state in which the power transmission device cannot transmit power to driving wheels, or whether or not a rotation prevention device that prevents rotation of the driving wheels such as a parking brake of the vehicle operates.” (Tamane: Summary – 4th paragraph) Combining Levinson and Tamane would therefore produce a remote startup system “capable of starting up a driving device mounted on a vehicle in consideration of a transmission availability state of a power transmission device, an operation state of a rotation prevention device, and the like of a vehicle.” (Tamane: Summary – 5th paragraph)
Levinson in view of Tamane does not teach but Jiang teaches:
The method of claim 3, wherein the status reports indicate one or more errors associated with, (“Another aspect of the disclosure includes determining vehicle operating states including occurrence of diagnostic trouble codes and associated fault reports.” (Jiang: Summary – 4th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson in view of Tamane with these above aforementioned teachings from Jiang in order to create a safe and user friendly remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Jiang’s method and apparatus for monitoring an on-vehicle controller in order to “correlate the plurality of faults with the vehicle operating states associated with the plurality of conditions and the configuration information associated with the vehicle. This includes determining baseline and fault probability distributions for each of the conditions and determining a statistical distance based upon the baseline and fault probability distributions” (Jiang: Summary – 9th paragraph), therefore creating an effective and efficient system and promoting safe vehicle operations.
Levinson in view of Tamane in further view of Jiang does not teach but Olin teaches:
[…] determining one or more resolutions for the one or more errors., (“preparing at least one corrected command on the second system” (Olin: Summary of the Invention – 3rd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson in view of Tamane in further view of Jiang with these above aforementioned teachings from Olin in order to create a user friendly and safe remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Olin’s method and system for external notification and/or resolution of software errors as “regardless of the amount of testing which is performed prior to release of a particular version of software, any number of unforeseen errors may arise during normal use of a software program by consumers and/or end-users.” (Olin: Background of the Invention – 1st paragraph) Combining Levinson and Olin would therefore promote a safer driving environment by avoiding “hardware and/or communication errors or breakdowns” (Olin: Background of the Invention – 1st paragraph).
Regarding Claim 6:
Levinson in view of Tamane in further view of Jiang, as shown in the rejection above, discloses the limitations of claim 5. Levinson further teaches:
The method of claim 5, further comprising: displaying to a user operator at the control system,, (“autonomous vehicle controller 147 may transmit request message 105 for teleoperation services. In response, a teleoperator computing device 104 may receive instructions from a teleoperator 108 to perform a course of action” (Levinson: Col. 6 – lines 54-57, FIG. 1))
[…] and in response to input from the user operator at the control system, transmitting from the control system to the vehicle, […], (“autonomous vehicle controller 147 may transmit request message 105 for teleoperation services. In response, a teleoperator computing device 104 may receive instructions from a teleoperator 108 to perform a course of action to successfully (and safely) negotiate obstacles 126. Response data 107 then can be transmitted back to autonomous vehicle 109 d to cause the vehicle to, for example, safely cross a set of double lines as it transits along the alternate path 121” (Levinson: Col. 6 – lines 54-62, FIG. 1))
Levinson does not teach but Olin teaches:
[…] information associated with the one or errors […], (“The notification signal can include any of a variety of information, but preferably the notification signal contains information specific to the first system (i.e., identifies the user and any license information specific to that user), identifies the application or hardware in which the error occurred, and identifies the executed program command in which the error occurred. In addition, the notification signal can also include a copy of the executed program command in which the error occurred. Further information regarding the error can include a predetermined number of executed program commands that occurred prior to the program command being executed when the error occurred.” (Olin: Detailed Description of the Invention – 11th paragraph))
[…] and information associated with the one or more resolutions for the one or more errors; […], (“a response signal containing the at least one corrected command from the second system to the first system in response to the notification signal.” (Olin: Summary of the Invention – 3rd paragraph))
[…] one or more error resolution commands that cause resolution of the one or more errors in the one or more hardware and/or software modules of the vehicle., (“receiving a notification signal from a first system on a second system, the notification signal identifying an error during execution of a program command in a first set of commands on the first system; preparing at least one corrected command on the second system; and transmitting a response signal containing the at least one corrected command from the second system to the first system in response to the notification signal.” (Olin: Summary of the Invention – 3rd paragraph) Examiner Note: The broadest reasonable interpretation determines that the second system is interpreted to be the control system and the first system is interpreted to be the vehicle in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson with these above aforementioned teachings from Olin in order to create a user friendly and safe remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Olin’s method and system for external notification and/or resolution of software errors as “regardless of the amount of testing which is performed prior to release of a particular version of software, any number of unforeseen errors may arise during normal use of a software program by consumers and/or end-users.” (Olin: Background of the Invention – 1st paragraph) Combining Levinson and Olin would therefore promote a safer driving environment by avoiding “hardware and/or communication errors or breakdowns” (Olin: Background of the Invention – 1st paragraph).
Regarding Claim 7:
Levinson in view of Tamane in further view of Jiang, as shown in the rejection above, discloses the limitations of claim 5. Levinson does not teach but Olin teaches:
The method of claim 5, further comprising: automatically transmitting from the control system to the vehicle, one or more error resolution commands from the control system that cause resolution of the one or more errors in the one or more hardware and/or software modules of the vehicle., (“A method in accordance with another embodiment of the present invention includes: detecting an error during an execution of a program command in a first set of commands in a first system: identifying a second system to notify when the error is detected; generating a notification signal based on the detected error; transmitting the notification signal to the second system; receiving at least one corrected command from the second system in response to the notification signal; and implementing the at least one corrected command into the first set in the first system.” (Olin: Summary of the Invention – 2nd paragraph) Examiner Note: The broadest reasonable interpretation determines that the second system is interpreted to be the control system and the first system is interpreted to be the vehicle in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson with these above aforementioned teachings from Olin in order to create a user friendly and safe remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Olin’s method and system for external notification and/or resolution of software errors as “regardless of the amount of testing which is performed prior to release of a particular version of software, any number of unforeseen errors may arise during normal use of a software program by consumers and/or end-users.” (Olin: Background of the Invention – 1st paragraph) Combining Levinson and Olin would therefore promote a safer driving environment by avoiding “hardware and/or communication errors or breakdowns” (Olin: Background of the Invention – 1st paragraph).
Regarding Claim 8:
Levinson in view of Tamane in further view of Jiang, as shown in the rejection above, discloses the limitations of claim 5. Levinson further teaches:
[…] data accumulated over time associated with […], (“Local map generator 440 is configured to generate local map data in real-time or near real-time.” (Levinson: Col. 12 – lines 47-48, FIG. 4))
Levinson does not teach but Tamane teaches:
[…] starting up the set of hardware and/or software modules of vehicles., (“In the remote startup system according to the first aspect of the present disclosure, at least one of the center server and the vehicle may further include a controller configured to start up the driving device when the startup request is transmitted from the terminal to the center server and the permission determination unit has permitted the startup of the driving device based on the startup request.” (Tamane: Summary – 8th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the driving device is interpreted to be the set of hardware and/or software modules based on its inclusion of different vehicle components that allow the vehicle to drive such as the engine, engine ECU, wheels, etc.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson with these above aforementioned teachings from Tamane in order to create a user friendly and effective remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Tamane’s remote startup system, center server, and remote startup method as “it is desirable to start up the driving device in consideration of, for example, whether or not a power transmission device such as a transmission of the vehicle is in a state in which the power transmission device cannot transmit power to driving wheels, or whether or not a rotation prevention device that prevents rotation of the driving wheels such as a parking brake of the vehicle operates.” (Tamane: Summary – 4th paragraph) Combining Levinson and Tamane would therefore produce a remote startup system “capable of starting up a driving device mounted on a vehicle in consideration of a transmission availability state of a power transmission device, an operation state of a rotation prevention device, and the like of a vehicle.” (Tamane: Summary – 5th paragraph)
Levinson in view of Tamane does not teach but Olin teaches:
The method of claim 5, wherein determining the one or more resolutions is performed based on, (“preparing at least one corrected command on the second system” (Olin: Summary of the Invention – 3rd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson in view of Tamane with these above aforementioned teachings from Olin in order to create a user friendly and safe remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Olin’s method and system for external notification and/or resolution of software errors as “regardless of the amount of testing which is performed prior to release of a particular version of software, any number of unforeseen errors may arise during normal use of a software program by consumers and/or end-users.” (Olin: Background of the Invention – 1st paragraph) Combining Levinson and Olin would therefore promote a safer driving environment by avoiding “hardware and/or communication errors or breakdowns” (Olin: Background of the Invention – 1st paragraph).
Regarding Claim 13:
Levinson teaches:
A method for remotely starting up a vehicle, comprising:, (“systems, devices, and methods are configured to initiate modification of trajectories (e.g., remotely) to influence navigation of autonomous vehicles.” (Levinson: Col. 1 – lines 39-42))
Levinson does not teach but Tamane teaches:
a set of hardware and/or software modules on the vehicle to be started according to one or more jobs configured for the vehicle; transmitting to the vehicle a startup command to initiate startup of the vehicle, the startup command including, (“In the remote startup system according to the first aspect of the present disclosure, at least one of the center server and the vehicle may further include a controller configured to start up the driving device when the startup request is transmitted from the terminal to the center server and the permission determination unit has permitted the startup of the driving device based on the startup request.” (Tamane: Summary – 8th paragraph) Examiner Note: The broadest reasonable interpretation determines that the driving device is interpreted to be the set of hardware and/or software modules based on its inclusion of different vehicle components that allow the vehicle to drive such as the engine, engine ECU, wheels, etc. Furthermore, the broadest reasonable interpretation determines the vehicle to be started according to one or more jobs including a request for autonomous driving.)
and causing the vehicle to start up the set of hardware and/or software modules on the vehicle in a particular order, wherein the particular order for starting up the set of hardware and/or software modules is based on, (“In the remote startup system according to the first aspect of the present disclosure, at least one of the center server and the vehicle may further include a controller configured to start up the driving device when the startup request is transmitted from the terminal to the center server and the permission determination unit has permitted the startup of the driving device based on the startup request.” (Tamane: Summary – 8th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the driving device is interpreted to be the set of hardware and/or software modules based on its inclusion of different vehicle components that allow the vehicle to drive such as the engine, engine ECU, wheels, etc. Furthermore, the broadest reasonable interpretation determines that the driving device components are started in a particular order.)
functional dependencies among the hardware and/or software modules;, (“Various ECUs including the air conditioner ECU 20, the engine ECU 40, and the body ECU 80, and the DCM 90 are communicatably connected to each other over an in-vehicle network based on a communication protocol of a controller area network (CAN) or the like.” (Tamane: Detailed Description of Embodiments – 56th paragraph, FIG. 1-2))
starting up one or more of the hardware and/or software modules;, (“In the remote startup system according to the first aspect of the present disclosure, at least one of the center server and the vehicle may further include a controller configured to start up the driving device when the startup request is transmitted from the terminal to the center server and the permission determination unit has permitted the startup of the driving device based on the startup request.” (Tamane: Summary – 8th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the driving device is interpreted to be the set of hardware and/or software modules based on its inclusion of different vehicle components that allow the vehicle to drive such as the engine, engine ECU, wheels, etc.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson with these above aforementioned teachings from Tamane in order to create a user friendly and effective remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Tamane’s remote startup system, center server, and remote startup method as “it is desirable to start up the driving device in consideration of, for example, whether or not a power transmission device such as a transmission of the vehicle is in a state in which the power transmission device cannot transmit power to driving wheels, or whether or not a rotation prevention device that prevents rotation of the driving wheels such as a parking brake of the vehicle operates.” (Tamane: Summary – 4th paragraph) Combining Levinson and Tamane would therefore produce a remote startup system “capable of starting up a driving device mounted on a vehicle in consideration of a transmission availability state of a power transmission device, an operation state of a rotation prevention device, and the like of a vehicle.” (Tamane: Summary – 5th paragraph)
Levinson in view of Tamane does not teach but Jiang teaches:
determining a profile that indicates, (“determining configuration information associated with the vehicle” (Jiang: Detailed Description – 31st paragraph))
the profile to be loaded by the vehicle, (“determining configuration information associated with the vehicle” (Jiang: Detailed Description – 31st paragraph))
monitoring states of the set of hardware and/or software modules as they are started up, wherein monitoring includes, (“A method for monitoring the controller includes determining configuration information associated with the vehicle and determining vehicle operating states associated with a plurality of conditions. A statistical analysis is executed to correlate a plurality of faults with the vehicle operating states and the configuration information associated with the vehicle. The plurality of faults in the controller can be isolated to one of a hardware fault or a software fault based upon the statistical analysis and the configuration information associated with the vehicle.” (Jiang: Summary – 2nd paragraph))
obtaining status reports indicating one or more errors associated with, (“Another aspect of the disclosure includes determining vehicle operating states including occurrence of diagnostic trouble codes and associated fault reports.” (Jiang: Summary – 4th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson in view of Tamane with these above aforementioned teachings from Jiang in order to create a safe and user friendly remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Jiang’s method and apparatus for monitoring an on-vehicle controller in order to “correlate the plurality of faults with the vehicle operating states associated with the plurality of conditions and the configuration information associated with the vehicle. This includes determining baseline and fault probability distributions for each of the conditions and determining a statistical distance based upon the baseline and fault probability distributions” (Jiang: Summary – 9th paragraph), therefore creating an effective and efficient system and promoting safe vehicle operations.
Levinson in view of Tamane in further view of Jiang does not teach but Olin teaches:
determining one or more resolutions for the one or more errors;, (“preparing at least one corrected command on the second system” (Olin: Summary of the Invention – 3rd paragraph))
and transmitting to the vehicle, one or more error resolution commands that cause correction of the one or more errors in the one or more hardware and/or software modules of the vehicle., (“transmitting a response signal containing the at least one corrected command from the second system to the first system in response to the notification signal.” (Olin: Summary of the Invention – 3rd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson in view of Tamane in further view of Jiang with these above aforementioned teachings from Olin in order to create a user friendly and safe remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Olin’s method and system for external notification and/or resolution of software errors as “regardless of the amount of testing which is performed prior to release of a particular version of software, any number of unforeseen errors may arise during normal use of a software program by consumers and/or end-users.” (Olin: Background of the Invention – 1st paragraph) Combining Levinson and Olin would therefore promote a safer driving environment by avoiding “hardware and/or communication errors or breakdowns” (Olin: Background of the Invention – 1st paragraph).
Regarding Claim 14:
Levinson in view of Tamane in further view of Jiang in even further view of Olin, as shown in the rejection above, discloses the limitations of claim 13. Levinson further teaches:
[…] a control system remote from the vehicle., (“autonomous vehicle service platform 101 is configured to provide teleoperator services should an autonomous vehicle 109 request teleoperation” (Levinson: Col. 6 – lines 45-47, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the autonomous vehicle service platform is interpreted to be the remote control system in this case.)
Levinson does not teach but Tamane teaches:
[…] transmitting the startup command, […], (“In the remote startup system according to the first aspect of the present disclosure, at least one of the center server and the vehicle may further include a controller configured to start up the driving device when the startup request is transmitted from the terminal to the center server and the permission determination unit has permitted the startup of the driving device based on the startup request.” (Tamane: Summary – 8th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson with these above aforementioned teachings from Tamane in order to create a user friendly and effective remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Tamane’s remote startup system, center server, and remote startup method as “it is desirable to start up the driving device in consideration of, for example, whether or not a power transmission device such as a transmission of the vehicle is in a state in which the power transmission device cannot transmit power to driving wheels, or whether or not a rotation prevention device that prevents rotation of the driving wheels such as a parking brake of the vehicle operates.” (Tamane: Summary – 4th paragraph) Combining Levinson and Tamane would therefore produce a remote startup system “capable of starting up a driving device mounted on a vehicle in consideration of a transmission availability state of a power transmission device, an operation state of a rotation prevention device, and the like of a vehicle.” (Tamane: Summary – 5th paragraph)
Levinson in view of Tamane does not teach but Jiang teaches:
The method of claim 13, wherein determining a profile,, (“determining configuration information associated with the vehicle” (Jiang: Detailed Description – 31st paragraph))
[…] monitoring the states, […], (“A method for monitoring the controller includes determining configuration information associated with the vehicle and determining vehicle operating states associated with a plurality of conditions.” (Jiang: Summary – 2nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson in view of Tamane with these above aforementioned teachings from Jiang in order to create a safe and user friendly remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Jiang’s method and apparatus for monitoring an on-vehicle controller in order to “correlate the plurality of faults with the vehicle operating states associated with the plurality of conditions and the configuration information associated with the vehicle. This includes determining baseline and fault probability distributions for each of the conditions and determining a statistical distance based upon the baseline and fault probability distributions” (Jiang: Summary – 9th paragraph), therefore creating an effective and efficient system and promoting safe vehicle operations.
Levinson in view of Tamane in further view of Jiang does not teach but Olin teaches:
[…] determining the one or more resolutions, […], (“preparing at least one corrected command on the second system” (Olin: Summary of the Invention – 3rd paragraph))
[…] and transmitting the one or more error resolution commands are performed at […], (“transmitting a response signal containing the at least one corrected command from the second system to the first system in response to the notification signal.” (Olin: Summary of the Invention – 3rd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson in view of Tamane in further view of Jiang with these above aforementioned teachings from Olin in order to create a user friendly and safe remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Olin’s method and system for external notification and/or resolution of software errors as “regardless of the amount of testing which is performed prior to release of a particular version of software, any number of unforeseen errors may arise during normal use of a software program by consumers and/or end-users.” (Olin: Background of the Invention – 1st paragraph) Combining Levinson and Olin would therefore promote a safer driving environment by avoiding “hardware and/or communication errors or breakdowns” (Olin: Background of the Invention – 1st paragraph).
Regarding Claim 15:
Levinson in view of Tamane in further view of Jiang in even further view of Olin, as shown in the rejection above, discloses the limitations of claim 14. Levinson further teaches:
The method of claim 14, further comprising: displaying to a user operator at the control system,, (“autonomous vehicle controller 147 may transmit request message 105 for teleoperation services. In response, a teleoperator computing device 104 may receive instructions from a teleoperator 108 to perform a course of action” (Levinson: Col. 6 – lines 54-57, FIG. 1))
[…] input from the user operator at the control system., (“autonomous vehicle controller 147 may transmit request message 105 for teleoperation services. In response, a teleoperator computing device 104 may receive instructions from a teleoperator 108 to perform a course of action to successfully (and safely) negotiate obstacles 126. Response data 107 then can be transmitted back to autonomous vehicle 109 d to cause the vehicle to, for example, safely cross a set of double lines as it transits along the alternate path 121” (Levinson: Col. 6 – lines 54-62, FIG. 1))
Levinson does not teach but Olin teaches:
[…] information associated with the one or more resolutions for the one or more errors; […], (“a response signal containing the at least one corrected command from the second system to the first system in response to the notification signal.” (Olin: Summary of the Invention – 3rd paragraph))
[…] and wherein transmitting the one or more error resolution commands is responsive to […], (“transmitting a response signal containing the at least one corrected command from the second system to the first system in response to the notification signal.” (Olin: Summary of the Invention – 3rd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson with these above aforementioned teachings from Olin in order to create a user friendly and safe remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Olin’s method and system for external notification and/or resolution of software errors as “regardless of the amount of testing which is performed prior to release of a particular version of software, any number of unforeseen errors may arise during normal use of a software program by consumers and/or end-users.” (Olin: Background of the Invention – 1st paragraph) Combining Levinson and Olin would therefore promote a safer driving environment by avoiding “hardware and/or communication errors or breakdowns” (Olin: Background of the Invention – 1st paragraph).
Regarding Claim 16:
Levinson in view of Tamane in further view of Jiang in even further view of Olin, as shown in the rejection above, discloses the limitations of claim 14. Levinson does not teach but Olin teaches:
The method of claim 14, wherein transmitting the one or more error resolution commands is performed automatically to cause resolution of the one or more errors in the one or more hardware and/or software modules of the vehicle., (“receiving a notification signal from a first system on a second system, the notification signal identifying an error during execution of a program command in a first set of commands on the first system; preparing at least one corrected command on the second system; and transmitting a response signal containing the at least one corrected command from the second system to the first system in response to the notification signal.” (Olin: Summary of the Invention – 3rd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson with these above aforementioned teachings from Olin in order to create a user friendly and safe remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Olin’s method and system for external notification and/or resolution of software errors as “regardless of the amount of testing which is performed prior to release of a particular version of software, any number of unforeseen errors may arise during normal use of a software program by consumers and/or end-users.” (Olin: Background of the Invention – 1st paragraph) Combining Levinson and Olin would therefore promote a safer driving environment by avoiding “hardware and/or communication errors or breakdowns” (Olin: Background of the Invention – 1st paragraph).
Regarding Claim 17:
Levinson in view of Tamane in further view of Jiang in even further view of Olin, as shown in the rejection above, discloses the limitations of claim 14. Levinson further teaches:
The method of claim 14, wherein the vehicle is an autonomous vehicle., (“Various embodiments relate generally to autonomous vehicles and associated mechanical, electrical and electronic hardware, computer software and systems, and wired and wireless network communications to provide an autonomous vehicle fleet as a service.” (Levinson: Col. 1 – lines 35-39))
Regarding Claim 18:
Levinson teaches:
A system comprising: a plurality of vehicles;, (“systems, devices, and methods are configured to initiate modification of trajectories (e.g., remotely) to influence navigation of autonomous vehicles.” (Levinson: Col. 1 – lines 39-42))
and a control system remote from, and in communication with, the plurality of vehicles, the control system configured to:, (“autonomous vehicle service platform 101 is configured to provide teleoperator services should an autonomous vehicle 109 request teleoperation” (Levinson: Col. 6 – lines 45-47, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the autonomous vehicle service platform is interpreted to be the remote control system in this case.)
Levinson does not teach but Tamane teaches:
a set of hardware and/or software modules on each vehicle of the plurality of vehicles to be started according to one or more jobs configured for each vehicle; send, in response to user input, to each vehicle of the plurality of vehicles, a startup command to initiate startup of each vehicle of the plurality of vehicles, the startup command including, (“In the remote startup system according to the first aspect of the present disclosure, at least one of the center server and the vehicle may further include a controller configured to start up the driving device when the startup request is transmitted from the terminal to the center server and the permission determination unit has permitted the startup of the driving device based on the startup request.” (Tamane: Summary – 8th paragraph) Examiner Note: The broadest reasonable interpretation determines that the driving device is interpreted to be the set of hardware and/or software modules based on its inclusion of different vehicle components that allow the vehicle to drive such as the engine, engine ECU, wheels, etc. Furthermore, the broadest reasonable interpretation determines the vehicle to be started according to one or more jobs including a request for autonomous driving.)
and causing each respective vehicle to start up the set of hardware and/or software modules,, (“In the remote startup system according to the first aspect of the present disclosure, at least one of the center server and the vehicle may further include a controller configured to start up the driving device when the startup request is transmitted from the terminal to the center server and the permission determination unit has permitted the startup of the driving device based on the startup request.” (Tamane: Summary – 8th paragraph) Examiner Note: The broadest reasonable interpretation determines that the driving device is interpreted to be the set of hardware and/or software modules based on its inclusion of different vehicle components that allow the vehicle to drive such as the engine, engine ECU, wheels, etc. Furthermore, the broadest reasonable interpretation determines the vehicle to be started according to one or more jobs including a request for autonomous driving.)
on each respective vehicle in a particular order, wherein the particular order for starting up the set of hardware and/or software modules is based on, (“In the remote startup system according to the first aspect of the present disclosure, at least one of the center server and the vehicle may further include a controller configured to start up the driving device when the startup request is transmitted from the terminal to the center server and the permission determination unit has permitted the startup of the driving device based on the startup request.” (Tamane: Summary – 8th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the driving device is interpreted to be the set of hardware and/or software modules based on its inclusion of different vehicle components that allow the vehicle to drive such as the engine, engine ECU, wheels, etc. Furthermore, the broadest reasonable interpretation determines that the driving device components are started in a particular order.)
functional dependencies among the hardware and/or software modules;, (“Various ECUs including the air conditioner ECU 20, the engine ECU 40, and the body ECU 80, and the DCM 90 are communicatably connected to each other over an in-vehicle network based on a communication protocol of a controller area network (CAN) or the like.” (Tamane: Detailed Description of Embodiments – 56th paragraph, FIG. 1-2))
starting up one or more of the hardware and/or software modules in one or more vehicles of the plurality of vehicles;, (“In the remote startup system according to the first aspect of the present disclosure, at least one of the center server and the vehicle may further include a controller configured to start up the driving device when the startup request is transmitted from the terminal to the center server and the permission determination unit has permitted the startup of the driving device based on the startup request.” (Tamane: Summary – 8th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the driving device is interpreted to be the set of hardware and/or software modules based on its inclusion of different vehicle components that allow the vehicle to drive such as the engine, engine ECU, wheels, etc.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson with these above aforementioned teachings from Tamane in order to create a user friendly and effective remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Tamane’s remote startup system, center server, and remote startup method as “it is desirable to start up the driving device in consideration of, for example, whether or not a power transmission device such as a transmission of the vehicle is in a state in which the power transmission device cannot transmit power to driving wheels, or whether or not a rotation prevention device that prevents rotation of the driving wheels such as a parking brake of the vehicle operates.” (Tamane: Summary – 4th paragraph) Combining Levinson and Tamane would therefore produce a remote startup system “capable of starting up a driving device mounted on a vehicle in consideration of a transmission availability state of a power transmission device, an operation state of a rotation prevention device, and the like of a vehicle.” (Tamane: Summary – 5th paragraph)
Levinson in view of Tamane does not teach but Jiang teaches:
determine a profile that indicates, (“determining configuration information associated with the vehicle” (Jiang: Detailed Description – 31st paragraph))
the profile to be loaded by a respective vehicle of the plurality of vehicles, (“determining configuration information associated with the vehicle” (Jiang: Detailed Description – 31st paragraph))
according to the profile for the respective vehicle,, (“determining configuration information associated with the vehicle” (Jiang: Detailed Description – 31st paragraph))
monitor states of the set of hardware and/or software modules as they are started up, including, (“A method for monitoring the controller includes determining configuration information associated with the vehicle and determining vehicle operating states associated with a plurality of conditions. A statistical analysis is executed to correlate a plurality of faults with the vehicle operating states and the configuration information associated with the vehicle. The plurality of faults in the controller can be isolated to one of a hardware fault or a software fault based upon the statistical analysis and the configuration information associated with the vehicle.” (Jiang: Summary – 2nd paragraph))
obtaining status reports indicating one or more errors associated with, (“Another aspect of the disclosure includes determining vehicle operating states including occurrence of diagnostic trouble codes and associated fault reports.” (Jiang: Summary – 4th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson in view of Tamane with these above aforementioned teachings from Jiang in order to create a safe and user friendly remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Jiang’s method and apparatus for monitoring an on-vehicle controller in order to “correlate the plurality of faults with the vehicle operating states associated with the plurality of conditions and the configuration information associated with the vehicle. This includes determining baseline and fault probability distributions for each of the conditions and determining a statistical distance based upon the baseline and fault probability distributions” (Jiang: Summary – 9th paragraph), therefore creating an effective and efficient system and promoting safe vehicle operations.
Levinson in view of Tamane in further view of Jiang does not teach but Olin teaches:
determine one or more resolutions for the one or more errors;, (“preparing at least one corrected command on the second system” (Olin: Summary of the Invention – 3rd paragraph))
and send to the one or more vehicles that reported one or more errors, one or more error resolution commands that cause correction of the one or more errors in the one or more hardware and/or software modules of the one or more vehicles., (“transmitting a response signal containing the at least one corrected command from the second system to the first system in response to the notification signal.” (Olin: Summary of the Invention – 3rd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson in view of Tamane in further view of Jiang with these above aforementioned teachings from Olin in order to create a user friendly and safe remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Olin’s method and system for external notification and/or resolution of software errors as “regardless of the amount of testing which is performed prior to release of a particular version of software, any number of unforeseen errors may arise during normal use of a software program by consumers and/or end-users.” (Olin: Background of the Invention – 1st paragraph) Combining Levinson and Olin would therefore promote a safer driving environment by avoiding “hardware and/or communication errors or breakdowns” (Olin: Background of the Invention – 1st paragraph).
Regarding Claim 19:
Levinson in view of Tamane in further view of Jiang in even further view of Olin, as shown in the rejection above, discloses the limitations of claim 18. Levinson further teaches:
The system of claim 18, wherein the control system is further configured to:, (“autonomous vehicle service platform 101 is configured to provide teleoperator services should an autonomous vehicle 109 request teleoperation” (Levinson: Col. 6 – lines 45-47, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the autonomous vehicle service platform is interpreted to be the remote control system in this case.)
Levinson does not teach but Tamane teaches:
[…] present, in a user interface to a user operator, a listing of vehicles to be started up, wherein the listing includes the plurality of vehicles; obtain user input from the user operator, via the user interface, of a selection of the plurality of vehicles to be started up; and receive a single user input command to initiate, substantially simultaneously, startup of the plurality of vehicles., (“in response to the startup request that is transmitted from the terminal carried by the user, for a plurality of vehicles. The vehicle 2 representatively indicates one of a plurality of vehicles that is a target of the center server 100.” (Tamane: Detailed Description of Embodiments – 49th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the terminal carried by the user is interpreted as the user interface in this case and enables the user to select which vehicle to startup from a list of vehicles presented based on the plurality of vehicles being connected and associated with the center server.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson with these above aforementioned teachings from Tamane in order to create a user friendly and effective remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Tamane’s remote startup system, center server, and remote startup method as “it is desirable to start up the driving device in consideration of, for example, whether or not a power transmission device such as a transmission of the vehicle is in a state in which the power transmission device cannot transmit power to driving wheels, or whether or not a rotation prevention device that prevents rotation of the driving wheels such as a parking brake of the vehicle operates.” (Tamane: Summary – 4th paragraph) Combining Levinson and Tamane would therefore produce a remote startup system “capable of starting up a driving device mounted on a vehicle in consideration of a transmission availability state of a power transmission device, an operation state of a rotation prevention device, and the like of a vehicle.” (Tamane: Summary – 5th paragraph)
Regarding Claim 20:
Levinson in view of Tamane in further view of Jiang in even further view of Olin, as shown in the rejection above, discloses the limitations of claim 18. Levinson further teaches:
The system of claim 18, wherein the control system is further configured to:, (“autonomous vehicle service platform 101 is configured to provide teleoperator services should an autonomous vehicle 109 request teleoperation” (Levinson: Col. 6 – lines 45-47, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the autonomous vehicle service platform is interpreted to be the remote control system in this case.)
[…] in response to input from the user operator., (“responsive to input from a teleoperator” (Levinson: Col. 8 – line 23))
Levinson does not teach but Olin teaches:
[…] display to a user operator, information associated with the one or more resolutions for the one or more errors; […], (“a response signal containing the at least one corrected command from the second system to the first system in response to the notification signal.” (Olin: Summary of the Invention – 3rd paragraph) Examiner Note: The broadest reasonable interpretation determines that the response signal is displayed to the user operator.)
[…] and send to the one or more vehicles, the one or more error resolution commands, […], (“transmitting a response signal containing the at least one corrected command from the second system to the first system in response to the notification signal.” (Olin: Summary of the Invention – 3rd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson with these above aforementioned teachings from Olin in order to create a user friendly and safe remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Olin’s method and system for external notification and/or resolution of software errors as “regardless of the amount of testing which is performed prior to release of a particular version of software, any number of unforeseen errors may arise during normal use of a software program by consumers and/or end-users.” (Olin: Background of the Invention – 1st paragraph) Combining Levinson and Olin would therefore promote a safer driving environment by avoiding “hardware and/or communication errors or breakdowns” (Olin: Background of the Invention – 1st paragraph).
Regarding Claim 21:
Levinson in view of Tamane in further view of Jiang in even further view of Olin, as shown in the rejection above, discloses the limitations of claim 18. Levinson further teaches:
The system of claim 18, wherein the control system is configured to:, (“autonomous vehicle service platform 101 is configured to provide teleoperator services should an autonomous vehicle 109 request teleoperation” (Levinson: Col. 6 – lines 45-47, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the autonomous vehicle service platform is interpreted to be the remote control system in this case.)
Levinson does not teach but Olin teaches:
[…] automatically send to the one or more vehicles, the one or more error resolution commands., (“transmitting a response signal containing the at least one corrected command from the second system to the first system in response to the notification signal.” (Olin: Summary of the Invention – 3rd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson with these above aforementioned teachings from Olin in order to create a user friendly and safe remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Olin’s method and system for external notification and/or resolution of software errors as “regardless of the amount of testing which is performed prior to release of a particular version of software, any number of unforeseen errors may arise during normal use of a software program by consumers and/or end-users.” (Olin: Background of the Invention – 1st paragraph) Combining Levinson and Olin would therefore promote a safer driving environment by avoiding “hardware and/or communication errors or breakdowns” (Olin: Background of the Invention – 1st paragraph).
Regarding Claim 22:
Levinson in view of Tamane in further view of Jiang in even further view of Olin, as shown in the rejection above, discloses the limitations of claim 18. Levinson further teaches:
The system of claim 18, wherein the control system is configured to:, (“autonomous vehicle service platform 101 is configured to provide teleoperator services should an autonomous vehicle 109 request teleoperation” (Levinson: Col. 6 – lines 45-47, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the autonomous vehicle service platform is interpreted to be the remote control system in this case.)
[…] data accumulated over time associated with […], (“Local map generator 440 is configured to generate local map data in real-time or near real-time.” (Levinson: Col. 12 – lines 47-48, FIG. 4))
Levinson does not teach but Tamane teaches:
[…] starting up the set of hardware and/or software modules of vehicles., (“In the remote startup system according to the first aspect of the present disclosure, at least one of the center server and the vehicle may further include a controller configured to start up the driving device when the startup request is transmitted from the terminal to the center server and the permission determination unit has permitted the startup of the driving device based on the startup request.” (Tamane: Summary – 8th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the driving device is interpreted to be the set of hardware and/or software modules based on its inclusion of different vehicle components that allow the vehicle to drive such as the engine, engine ECU, wheels, etc.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson with these above aforementioned teachings from Tamane in order to create a user friendly and effective remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Tamane’s remote startup system, center server, and remote startup method as “it is desirable to start up the driving device in consideration of, for example, whether or not a power transmission device such as a transmission of the vehicle is in a state in which the power transmission device cannot transmit power to driving wheels, or whether or not a rotation prevention device that prevents rotation of the driving wheels such as a parking brake of the vehicle operates.” (Tamane: Summary – 4th paragraph) Combining Levinson and Tamane would therefore produce a remote startup system “capable of starting up a driving device mounted on a vehicle in consideration of a transmission availability state of a power transmission device, an operation state of a rotation prevention device, and the like of a vehicle.” (Tamane: Summary – 5th paragraph)
Levinson in view of Tamane does not teach but Olin teaches:
[…] determine the one or more resolutions is performed based on […], (“preparing at least one corrected command on the second system” (Olin: Summary of the Invention – 3rd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Levinson in view of Tamane with these above aforementioned teachings from Olin in order to create a user friendly and safe remote startup system of autonomous vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Levinson’s teleoperation system and method for trajectory modification of autonomous vehicles with Olin’s method and system for external notification and/or resolution of software errors as “regardless of the amount of testing which is performed prior to release of a particular version of software, any number of unforeseen errors may arise during normal use of a software program by consumers and/or end-users.” (Olin: Background of the Invention – 1st paragraph) Combining Levinson and Olin would therefore promote a safer driving environment by avoiding “hardware and/or communication errors or breakdowns” (Olin: Background of the Invention – 1st paragraph).
Regarding Claim 23:
Levinson in view of Tamane in further view of Jiang in even further view of Olin, as shown in the rejection above, discloses the limitations of claim 18. Levinson further teaches:
The system of claim 18, wherein the plurality of vehicles are a plurality of autonomous vehicles., (“Various embodiments relate generally to autonomous vehicles and associated mechanical, electrical and electronic hardware, computer software and systems, and wired and wireless network communications to provide an autonomous vehicle fleet as a service.” (Levinson: Col. 1 – lines 35-39))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667